249 S.E.2d 801 (1978)
Thomas Edwin TOWNSEND
v.
NORFOLK AND SOUTHERN RAILWAY COMPANY, successor corporation to Carolina and Northwestern Railway, and John Reid.
No. 13.
Supreme Court of North Carolina.
December 29, 1978.
*802 Wilson & Palmer by Hugh M. Wilson, Lenoir, for plaintiff.
Patrick, Harper & Dixon by Bailey Patrick and F. Gwyn Harper, Jr., Hickory, Joyner & Howison by William T. Joyner and Henry S. Manning, Jr., Raleigh, for defendants.
PER CURIAM.
Justice David M. Britt, being a member of the panel of the Court of Appeals which decided the case, did not sit in the appeal to this Court. The remaining six justices are equally divided as to whether the trial court erred in denying defendants' motions for a directed verdict, for judgment notwithstanding the verdict and for a new trial. Thus, the opinion of the Court of Appeals is affirmed without precedential value in accordance with the usual practice in this situation. See, e.g., State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974) and cases cited therein.
AFFIRMED.
BRITT, J., did not participate in the consideration or decision of this case.